Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
         Election/Restrictions
            Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-5 and 12, drawn to a protease comprising amino acid substitution(s) and a washing agent composition comprising the protease, classified in CPC C12N 9/14 and CPC 12Y 301/03001. 

Group II, claims 8-10, drawn to a nucleic acid encoding the protease, a vector comprising the nucleic acid, and a host cell comprising the vector, classified in CPC C12N 15/52, C12N 9/14, C12N 15/625, C12N 15/00.
Group III, claims 6-7, drawn to a method of preparing the protease comprising introducing one or more the amino acid substitutions into a staring molecule having the amino acid sequence which has at least 70% sequence identity to SEQ ID NO:1, classified in CPC C07K 1/00, C07K 1/006.
Group IV, claim 11, drawn to a method of preparing the protease comprising cultivating the host cell comprising the polynucleotide encoding the protease and isolating the resultant protease from the culture,  classified in CPC C12N 15/00, C12N 15/52, and C12N 9/14.		
The inventions are  independent or distinct, each from the other because of the following reasons:
Inventions I nad II are directed to related product or composition. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention I (the protease) and Invention II (the nucleic acid) have materially different design, mode of operation and function in that 
nucleic acid of Group I do not overlap the scope of the polypeptide of the protease of Group I and vice versa because of the distinct structures and functions of the claimed inventions.  A structure of the nucleic acid is comprised of linear, contiguous nucleotides while a protein' s structure comprised of linear, contiguous amino acids that fold into a specific three-dimensional structure.  Additionally, the nucleic acid (polynucleotide) and polypeptides have materially different functionalities wherein the polynucleotide’s function is to encode a protein while the protease is to catalyze proteolysis of a substrate polypeptide. Thus, mode of action and function 

Invention III and invention IV are directed to different and/or distinct methods. The related inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 806.05(j). In the instant case, the Group III method comprises the step of introducing the amino acid substitution(s) into a starting molecules for making the protease which can be done by in vitro peptide synthesis without need of the polynucleotide encoding the protease; however, the Group IV method comprises the step of cultivating the host cell comprising the polynucleotide encoding the protease; and thus, steps of these two Groups are not obvious variants, and steps and materials used do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  

Invention III and Invention I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, given that the protease of Group I as claimed that is made by in vitro peptide synthesis, said protease of Group I  can be made by a materially different process such as the molecular cloning/DNA recombinant technology which requires host cell to express the mutated protease comprising the amino acid  substitutions (claim 1, Group I). 

Invention IV and Invention I are also related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, the protease of Group I can be made by a materially different process from the method of Group IV (using the host cell comprising the polynucleotide that encodes the protease) such as in vitro peptide synthesis to obtain the claimed protease comprising the amino acid substitution(s). 

Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP the polynucleotide of Group II can be used in a materially different process such as hybridization of the nucleic acid molecules for a genomic typing, for example.

Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the host cell comprising the polynucleotide of Group II is not required for performing the process of Group III.

        Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

       The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
     In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (i.e. methods and products);
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and would raise different issues under 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner, Art Unit 1656				March 15, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600